DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-13, 18-20 are withdrawn from further consideration pursuant to 37 CFR  1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
Note, that in the Remarks filed 12/10/2021, applicant stated that the elected claims associated with elected Species I include claims 1-9, 14 and 15-17.  However, the filed claims show the status of claims 7-9 and 17 as “(withdrawn)”, which is believed to be in error.  Consequently, claims 7-9 and 17 will be interpreted as not being withdrawn based on their status stated in the filed Remarks.  Claims 1-9, 14, 15-17 are hereby examined on the merits.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 2, recites “a first of the plurality of circumferential rows”, which should be revised to: --a first row of the plurality of circumferential rows--, for sake of clarity;
Claim 5, line 3-4, recites “a second of the plurality of circumferential rows”, which should be revised to: --a second row 
Claim 5, line 5-6, recites “a third of the plurality of circumferential rows”, which should be revised to: --a third row of the plurality of circumferential rows--, for sake of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by di Mare (US 2019/0112978).
Regarding independent claim 1, di Mare discloses an inlet flow distortion control system (di Mare Fig. 1; the system of di Mare is intended to relieve the effects of engine inlet distortion, or “fluid dynamic load” caused by ground vortex and cross wind direction, Para. 0004-0006), comprising: 
a plurality of flow control devices 40 (“flow openings”) integrated into an internal surface of the inlet 12 forming at least one array (di Mare Fig. 5, Para. 0071, “Turning to FIG. 5, there is shown an example of an intake 12A having one or more flow opening 40 on an inside wall of the intake, e.g. downstream of the leading edge of the intake lip … the flow openings are provided in the opposing left and right segments. A plurality of flow openings 40 are provided on each lateral side”; Para. 0085, “openings in the upper and lower regions of the intake may provide additional/alternative flow-loading control options for the intake lip”), said at least one array extending over an azimuthal range relative to a normal flow axis 11 of the inlet (Para. 0071 & 0085, the inlet is split up into “left, right, upper and lower segments with respect to a vertical axis”, which would encompass different azimuthal ranges about the flow axis 11) and having a plurality of circumferential rows spaced at an increasing axial distance from a highlight of the inlet (di Mare Fig. 6, Para. 0080, “In FIG. 6 there is shown an intake 12B with a plurality of rows of intake openings 40 on each lateral side of the engine. Flow through the openings 40 may be individually or collectively controllable in the manner described above… each row may be axially spaced along the principal axis 11 relative to the adjacent row”); and, 
a control system 26 (controller 26) operably connected to the plurality of flow control devices 40, said control system adapted to activate flow control devices (Para. 0073, “The flow openings according to aspects of the disclosure may comprise nozzles, e.g. to provided directed air jets for selectively disrupting incoming flow onto the lateral regions of the intake lip”) in selected subarrays of the at least one array (Para. 0080, “Different rows of flow openings on either side of the intake 12B may be individually controllable by the controller 26, e.g. using a plurality of flow control valves 25 or diverters”) responsive to an inlet flow state indicated by a predetermined flight condition or measured flow parameters within the inlet (Para. 0075, “Depending on the flow direction of the wind outside of the engine, the controller 26 may operate one or more flow control valve 25 to selectively supply flow to flow openings 40 on just one side of the intake to adjust flow loading in response to the oncoming airflow. Thus, the controller 26 can react to current/changing wind by altering the flow loading on one side region of the intake lip relative to the other.”).

    PNG
    media_image1.png
    593
    490
    media_image1.png
    Greyscale

Regarding claim 2, di Mare discloses the inlet flow distortion control system of claim 1, wherein the at least one array comprises a right array having an azimuthal range determined based on a flow separation domain for a right crosswind, and a left array having an azimuthal range determined based on a flow separation domain for a left crosswind (di Mare Fig. 5, Para. 0071, “flow openings 40 are provided in opposing lateral side regions of the intake. For example, if the circumference of the intake is divided into four equal segments defined as left, right, upper and lower segments with respect to a vertical axis, then the flow openings are provided in the opposing left and right segments. A plurality of flow openings 40 are provided on each lateral side”, Para. 0075, “Depending on the flow direction of the wind outside of the engine, the controller 26 may operate one or more flow control valve 25 to selectively supply flow to flow openings 40 on just one side of the intake to adjust flow loading in response to the oncoming airflow. Thus, the controller 26 can react to current/changing wind by altering the flow loading on one side region of the intake lip relative to the other”).
Regarding claim 3, di Mare discloses the inlet flow distortion control system of claim 1, wherein the at least one array comprises an array extending over an azimuthal range on a bottom portion of the internal surface of the inlet to accommodate control of flow distortion due to high angle of attack or ground vortex (Para. 0085, “Whilst the lateral openings are considered most important for the purpose of the present disclosure, openings in the upper and lower regions of the intake may provide additional/alternative flow-loading control options for the intake lip.”; Para. 0060, the system of di Mare is a “ground vortex mitigation system” employing the at least one arrays of flow control devices 40, which can include flow devices across a bottom portion of the inlet).
Regarding independent claim 14, di Mare discloses a jet engine 10 (di Mare Fig. 1), comprising: 
an inlet 12 having a normal flow axis 11 and an internal surface extending from a highlight (di Mare Fig. 1); 
a plurality of flow control devices 40 forming at least one array integrated into the internal surface (di Mare Fig. 5 & 6), said at least one array extending over an azimuthal range relative to the normal flow axis (di Mare Fig. 5, Para. 0071, “Turning to FIG. 5, there is shown an example of an intake 12A having one or more flow opening 40 on an inside wall of the intake, e.g. downstream of the leading edge of the intake lip … the flow openings are provided in the opposing left and right segments. A plurality of flow openings 40 are provided on each lateral side”; Para. 0085, “openings in the upper and lower regions of the intake may provide additional/alternative flow-loading control options for the intake lip”) and having a plurality of circumferential rows spaced at an increasing axial distance from the highlight of the inlet (di Mare Fig. 6, Para. 0080, “In FIG. 6 there is shown an intake 12B with a plurality of rows of intake openings 40 on each lateral side of the engine. Flow through the openings 40 may be individually or collectively controllable in the manner described above… each row may be axially spaced along the principal axis 11 relative to the adjacent row”); and, 
a control system 26 operably connected to the plurality of flow control devices 40 (Para. 0080, “Different rows of flow openings on either side of the intake 12B may be individually controllable by the controller 26, e.g. using a plurality of flow control valves 25 or diverters”) , said control system adapted to activate the flow control devices in selected subarrays of the at least one array responsive to a predetermined flight condition or an inlet flow field (Para. 0069, “the injection of air into the flow for this purpose is in the flow field adjacent the lip/intake wall, e.g. in the boundary layer of the lip, rather than towards the ground or beneath the engine nacelle.”; Para. 0075, “Depending on the flow direction of the wind outside of the engine, the controller 26 may operate one or more flow control valve 25 to selectively supply flow to flow openings 40 on just one side of the intake to adjust flow loading in response to the oncoming airflow. Thus, the controller 26 can react to current/changing wind by altering the flow loading on one side region of the intake lip relative to the other”; the controller selectively controls the 
Regarding independent claim 15, di Mare discloses a method for flow control in a jet inlet 12, the method comprising: 
receiving a status signal and a mass flow signal in a controller 26 (Para. 0094, “suitable sensors can be used for determining any, or any combination of: wind speed and/or direction; intake flow velocity; intake fluid pressure profile; and/or intake loading profile. The conditions for ground vortex generation may be known a-priori, for example based on the engine mass flow rate (which may be known by the engine control system based on the position of the throttle) and the wind speed and direction (which may be known from measurements on the aircraft and/or from meteorological data supplied by the air traffic control authorities or other service). Such inputs may be used to determine how and when to actuate the ground vortex mitigation systems disclosed herein”); 
providing a control output from the controller 26 responsive to the status signal and the mass flow signal (Para. 0094-96) to one or more of a plurality of flow control devices 40 (Para. 0071-73) in an array on an inlet internal surface (Para. 0071, 0080, 0085, di Mare Fig. 5 & 6); and reducing flow distortion in the inlet (the method of di Mare reduces “fluid dynamic loading” at the inlet 12, to prevent circulation of ground vortices, Para. 0075, “Depending on the flow direction of the wind outside of the engine, the controller 26 may operate one or more flow control valve 25 to selectively supply flow to flow openings 40 on just one side of the intake to adjust flow loading in response to the oncoming airflow. Thus, the controller 26 can react to current/changing wind by altering the flow loading on one side region of the intake lip relative to the other
Regarding claim 16, di Mare discloses the method of claim 15, further comprising:
receiving a condition signal in the controller 26 from one or more condition sensors (Para. 0094-96, “Sensor readings may be fed to the controller as inputs for determining operation of the relevant control means for altering the intake fluid loading profile to prevent ground vortex generation or reduce ground vortex intensity”); 
wherein the step of reducing flow distortion comprises modulating the plurality of flow control devices 40 to form subarrays (di Mare Fig. 5 & 6) responsive to the mass flow signal or condition signal for optimizing reduction of flow distortion in the inlet (Para. 0075, “Depending on the flow direction of the wind outside of the engine, the controller 26 may operate one or more flow control valve 25 to selectively supply flow to flow openings 40 on just one side of the intake to adjust flow loading in response to the oncoming airflow. Thus, the controller 26 can react to current/changing wind by altering the flow loading on one side region of the intake lip relative to the other.”, Para. 0080, “Different rows of flow openings on either side of the intake 12B may be individually controllable by the controller 26, e.g. using a plurality of flow control valves 25 or diverters”).

Claim 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shmilovic (US 2018/0363491).
Regarding independent claim 15, Shmilovic discloses a method for flow control in a jet inlet 202 (“nacelle” Shmilovic Fig. 2, Para. 0060, “FIG. 2 is a block diagram of an example flow distortion reduction apparatus 200”), the method comprising: 
receiving a status signal and a mass flow signal in a controller 218 (Para. 0062, “The controller 218 of FIG. 2 actuates (e.g., opens, rotates, etc.) the controllable device(s) 220 of FIG. 2 via one or more control signal(s) transmitted by the controller 218 to the controllable device(s) 220. In some examples, the controller 218 transmits the control signal(s) to the controllable device(s) 220 according to a time-based sequence (e.g., the time-based sequence data 224 of FIG. 2) and/or a directional sequence (e.g., the directional sequence data 226 of FIG. 2) implemented by the controller 218”; Para. 0103, 0123, 0128-132, the controller receives status information regarding initiation of a “time-based sequence”, or a cruise or grounded state of the aircraft; Para. 0073, the time-based sequence and directional sequence signals controls the mass flow through respective nozzles 208 of the flow control device 204); 
providing a control output from the controller responsive to the status signal and the mass flow signal to one or more of a plurality of flow control devices 204 (“nozzle activation apparatus 204”, with nozzles 208; Para. 0073, “sets and/or groups of radially-adjacent ones of the nozzles 208 of FIGS. 3 and 4 may be controlled to eject corresponding fluid jets according to a time-based sequence and a directional sequence. For example, a first set of radially-adjacent ones of the nozzles 208 including the first nozzle 314, the second nozzle 318, and a third example nozzle 322 of FIGS. 3 and 4 may be controlled to eject a first set of fluid jets (not shown in FIGS. 3 and 4) at a first example time (e.g., t=t(1)) of an example time-based sequence”) in an array on an inlet internal surface (the internal surface of the nacelle 202, Shmilovic Fig. 4, 7A-7C, 8A-8C, 11A-11D); and 
reducing flow distortion in the inlet (Shmilovic Fig. 11A-11D, Para. 0103-107, “As shown in the illustrated example of FIGS. 11A-11D, the operation of the nozzle activation apparatus 204 of the flow distortion reduction apparatus 200 reduces the extent, degree, and/or amount of separated flow occurring within the nacelle 202”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over di Mare.
Regarding claim 4, di Mare discloses the inlet flow distortion control system of claim 2, wherein the left array and right array each comprise a plurality of circumferential rows spaced at increasing first, and second axial distances from the highlight of the inlet (di Mare Fig. 6, there are two circumferential rows of the openings 40, which would be at increasing first and second axial distances from the highlight of the inlet; Para. 0080, “Each row may be axially spaced along the principal axis 11 relative to the adjacent row. Additionally or alternatively, each row may be considered to be axially-extending and/or spaced from an adjacent row in an circumferential direction with respect”).
Di Mare fails to disclose the plurality of circumferential rows includes rows that are at third and fourth axial distances from the highlight of the inlet.  However, di Mare does teach in general a “plurality of rows of intake openings 40” on each lateral side of the engine, each row being selectively activatable as desired (Para. 0080-81).
Furthermore, it has been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of di Mare to include third and fourth .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over di Mare in view of Shmilovic (US 2018/0363491).
Regarding claim 17, di Mare discloses the method of claim 16, wherein the step of modulating the plurality of flow control devices comprises selectively aligning concentric cylinders with aperture arrays to connect corresponding subarrays of the plurality of flow control devices to a pressure source.
Shmilovic teaches a method of controlling a jet inlet, including a step of modulating a plurality of flow control devices 204 that comprises selectively aligning a concentric cylinder 704 having an aperture array 706 (Para. 0088) to connect a flow control device (nozzles 712, 714 or 716) to a pressure source 708 (Para. 0087-0093, Shmilovic Fig. 7A-7C, 8A-8C, the cylinder aligns the aperture 706 with a respective flow control device nozzle to permit flow from the pressurized fluid source 708 to pass through into the inlet).  Shmilovic also teaches a cylinder 904 with an aperture array 906 (Para. 0102, “the rotatable disk 904 of FIGS. 9A-9C and 10A-10C may include a set of orifices (e.g., a plurality of spaced apart, radially-adjacent orifices including the orifice 906 of FIGS. 9A-9C and 10A-10C) arranged about a portion of a circumference of the rotatable disk 904. In such examples, in response to the controller 218 actuating (e.g., rotating) the rotatable disk 904 to move the set of orifices of the rotatable disk 904 relative to the nozzle 912, respective ones of the orifices enable the nozzle 912 to eject corresponding respective fluid jets through the respective ones of the orifices at corresponding locations of the respective ones of the orifices according to the time-based sequence implemented by the controller 218”).  Furthermore, Shmilovic generally discloses that different “sets” of nozzles 208 arranged circumferentially about the internal surface of the nacelle can be selectively activated in groups (corresponding to “subarrays”), based on a “time-based sequence and directional sequence” (Para. 0073, “sets and/or groups of radially-adjacent ones of the nozzles 208 of FIGS. 3 and 4 may be controlled to eject corresponding fluid jets according to a time-based sequence and a directional sequence. For example, a first set of radially-adjacent ones of the nozzles 208 including the first nozzle 314, the second nozzle 318, and a third example nozzle 322 of FIGS. 3 and 4 may be controlled to eject a first set of fluid jets (not shown in FIGS. 3 and 4) at a first example time (e.g., t=t(1)) of an example time-based sequence. A second set of radially-adjacent ones of the nozzles 208 including a fourth example nozzle 324, a fifth example nozzle 326, and a sixth example nozzle 328 of FIGS. 3 and 4 may be controlled to eject a second set of fluid jets (not shown in FIGS. 3 and 4) at a second example time (e.g., t=t(2)) of an example time-based sequence subsequent to the first time of the time-based sequence”, Para. 0158).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of selectively aligning concentric cylinders with aperture arrays to connect subarrays of flow control devices to a pressure source, as taught by Shmilovic, into the method of di Mare, in order to provide a valve arrangement for the flow Depending on the flow direction of the wind outside of the engine, the controller 26 may operate one or more flow control valve 25 to selectively supply flow to flow openings 40 on just one side of the intake to adjust flow loading in response to the oncoming airflow. Thus, the controller 26 can react to current/changing wind by altering the flow loading on one side region of the intake lip relative to the other”; Para. 0064, 0068-69).  Consequently one of ordinary skill in the art would be motivated to incorporate the step of Shmilovic into di Mare as an obvious extension of prior art teachings, using a known prior art structure to achieve a predictable result (in this case, aligning openings in a rotatable cylinder with nozzles of a flow control device to selectively activate subarrays of the flow control device).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various inlet flow distortion or flow separation control devices.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741